Exhibit 10.2

 

  Executive Corporate Incentive Plan     The NASDAQ Stock Market, Inc.    
(Effective January 1, 2003)     Amended and Restated as of February 18, 2004  



--------------------------------------------------------------------------------

Contents

 

Article 1. Establishment and Purpose    1 Article 2. Definitions    1 Article 3.
Administration    3 Article 4. Eligibility and Participation    4 Article 5.
Award Determination    4 Article 6. Payment of Awards    5 Article 7.
Termination of Employment    6 Article 8. Rights of Participants    6 Article 9.
Beneficiary Designation    6 Article 10. Amendments    6 Article 11.
Miscellaneous    7



--------------------------------------------------------------------------------

The NASDAQ Stock Market, Inc.

Executive Corporate Incentive Plan

Article 1 Establishment and Purpose

1.1 Establishment of the Plan. The NASDAQ Stock Market, Inc., a Delaware
corporation (the “Company” or “NASDAQ”), hereby establishes The Nasdaq Stock
Market, Inc. Executive Corporate Incentive Plan (the “ECIP”). Upon approval by
the Board of Directors, the ECIP shall be effective as of January 1, 2003 (the
“Effective Date”) and shall remain in effect until terminated by the Board.

1.2 Shareholder Approval. Notwithstanding anything herein to the contrary, the
ECIP shall be null and void if it is not approved, in a separate affirmative
vote of the holders of at least a majority of the shares of the common stock of
the Company cast, in person or by proxy, at the first shareholders meeting to
occur in 2003.

1.3 Purpose. The purpose of the ECIP is to attract, retain, and motivate key
executives by providing cash incentive awards to designated executives of the
Company, Subsidiaries, and affiliates. The ECIP is designed to further link an
executive’s interests with that of Nasdaq’s shareholders. The ECIP is intended
to provide annual incentives, contingent upon continued employment and meeting
certain Company and individual business unit performance goals, to certain key
executives who make substantial contributions to the Company. The ECIP also
provides that Awards reflect individual performance, subject to Article 5.
Awards paid under the ECIP are intended to qualify as performance-based
compensation deductible by the Company under the qualified performance based
exception to Section 162(m) of the Code.

Article 2 Definitions

As used in the ECIP, the following terms shall have the meanings set forth
below:

2.1 “Award” means the actual award earned during a Plan Year by a Participant,
as determined by the Committee following the end of the Plan Year.

2.2 “Board” means the Board of Directors of the Company.

2.3 “Cause” means, unless otherwise defined in an employment agreement between
the Participant and the Company, (i) the engaging by the Participant in willful
misconduct that is injurious to the Company or its affiliates, (ii) the
embezzlement or misappropriation of funds or property of the Company or its
affiliates by the Participant, or the conviction of the Participant of a felony
or the entrance of a plea of guilty or nolo contendere by the Participant to a
felony, (iii) the willful failure or refusal by the Participant to substantially
perform his or her duties or responsibilities that continues after being brought
to the attention of the Participant (other than any such failure resulting from
the Participant’s incapacity due to Disability), or (iv) the violation by the
Participant of any restrictive covenants entered into between the Participant
and the Company or the Company’s Code of Conduct.

 

1



--------------------------------------------------------------------------------

2.4 “Code” means the Internal Revenue Code of 1986, as amended, and any final
treasury regulations promulgated thereunder.

2.5 “Committee” means the Management Compensation Committee of the Board, which
Committee has been designated by the Board to among other things, administer the
ECIP. Each member of the Committee to the extent necessary to comply with
Section 16 of the Securities Exchange Act of 1934, as amended and Section 162(m)
of the Code shall be a “Non-Employee Director” and an “Outside Director” within
the meaning of Section 16 and Section 162(m) of the Code, respectively.

2.6 “Company” means The Nasdaq Stock Market, Inc., a Delaware corporation
(including any Subsidiaries designated to participate in the ECIP), and any
successor thereto.

2.7 “Disability” means, unless otherwise defined in an employment agreement
between the Participant and the Company, a disability that would qualify as such
under the Company’s then current long-term disability plan.

2.8 “Individual Target Award” means the target award established for each
Participant under Article 5 of the ECIP.

2.9 “Participant” means an active employee of the Company, or Subsidiaries, who
is employed in an executive capacity, and designated by the Committee to
participate in the ECIP during a Plan Year.

2.10 “Payment Date” means the date upon which an Award shall be paid out in
accordance with Article 6.

2.11 “Performance Goals” means the goals selected by the Committee for any Plan
Year based upon one or more of the Performance Measures, set forth in Article 5
of the ECIP.

2.12 “Performance Measures” means, unless and until the Committee or Board
proposes for shareholder vote and shareholders approve a change in the general
Performance Measures set forth herein, the performance criteria upon which the
Performance Goal(s) for a particular Plan Year are based; the performance
criteria shall be limited to the following Performance Measures:

 

  (a) Earnings per Share of Nasdaq Common Stock;

 

  (b) Revenue growth;

 

  (c) Net income or net profits (before or after taxes);

 

  (d) Return measures (including, but not limited to, return on assets or net
assets, capital, equity, or sales);

 

  (e) Cash flow (including, but not limited to, operating cash flow and free
cash flow);

 

  (f) Expense targets;

 

  (g) Planning accuracy (as measured by comparing planned results to actual
results);

 

  (h) Market share

 

  (i) Corporate reputation

 

2



--------------------------------------------------------------------------------

  (j) Business Effectiveness Survey Results

 

  (k) Performance Measure (a) through (j) above as compared to various stock
market indices; and

 

  (l) Any Performance Measure in (a) through (j) above as compared to the
performance of other companies.

Any Performance Measure(s) may be used to measure the performance of the Company
as a whole or any business unit of the Company individually.

2.13 “Plan Year” means the Company’s fiscal year, which commences each
January 1st and concludes each December 31st.

2.14 “Retirement” means, unless otherwise defined in an employment agreement
between the Participant and the Company, a Participant who is eligible to retire
from the Company or an Affiliate under the terms of any tax qualified Company
retirement plan or, if a Participant is not covered by any such plan, retirement
on or after such date as of which the Participant has both attained the age of
55 years and has 10 years of employment with the Company and terminates his
employment with the Company other than for Cause or death.

2.15 “Subsidiary” shall have the meaning set forth in Section 424(f) of the
Code.

Article 3 Administration

3.1 The Plan Administrator. The Committee shall administer the ECIP.

3.2 Administration of the ECIP. The Committee, in its sole discretion, will
determine eligibility for participation, establish the maximum Award which may
be earned by each Participant (which may be expressed in terms of dollar amount,
percentage of salary or any other measurement), establish goals for each
Participant (which may be objective or subjective, and based on individual,
Company, Subsidiary and/or business unit performance), calculate and determine
each Participant’s level of attainment of such goals, and calculate the Award
for each Participant based upon such level of attainment. Except as otherwise
herein expressly provided, full power and authority to construe, interpret, and
administer the Plan shall be vested in the Committee, including the power to
amend or terminate the Plan as further described herein. The Committee may at
any time adopt such rules, regulations, policies, or practices, as, in its sole
discretion, it shall determine to be necessary or appropriate for the
administration of, or the performance of its respective responsibilities under,
the Plan. The Committee may at any time amend, modify, suspend, or terminate
such rules, regulations, policies, or practices.

3.3 Decisions Binding. All determinations and decisions of the Committee as to
any disputed question arising under the ECIP, including questions of
construction and interpretation, shall be final, binding, and conclusive upon
all parties.

3.4 No Liability to Committee Members. No member of the Committee shall be
personally liable by reason of any contract or other instrument related to the
ECIP executed by

 

3



--------------------------------------------------------------------------------

such member or on his or her behalf in his or her capacity as a member of the
Committee, nor for any mistake of judgment made in good faith, and the Company
shall indemnify and hold harmless each employee, officer, or director of the
Company to whom any duty or power relating to the administration or
interpretation of the ECIP may be allocated or delegated, against any cost or
expense (including legal fees, disbursements and other related charges) or
liability (including any sum paid in settlement of a claim with the approval of
the Board) arising out of any act or omission to act in connection with the ECIP
unless arising out of such person’s own fraud or bad faith.

 

  3.4.1 The foregoing right of indemnification shall not be exclusive of any
other rights of indemnification to which such persons may be entitled under the
Company’s Certificate of Incorporation or Bylaws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.

Article 4 Eligibility and Participation

4.1 Eligibility. Only active employees of the Company, its participating
Subsidiaries, or affiliates who are employed in an executive capacity may
participate in the ECIP and receive Awards hereunder.

4.2 Participation. Only individuals who are chosen and designated by the
Committee to participate in the ECIP in any given Plan Year may participate in
the ECIP for that Plan Year. The Chief Executive Officer (CEO) of the Company,
and such other persons as the CEO may designate, shall recommend to the
Committee employees (who may include such recommending person) for selection as
Participants. Such designated employees shall be so notified in writing or via
electronic communication, as soon as is practicable after selection. The
Committee may add to or delete individuals from the list of designated
Participants at any time and from time to time, at its sole discretion.

4.3 No Right to Participate. No Participant shall at any time have a right to be
selected for participation in the ECIP for any Plan Year, despite having
previously participated in the ECIP.

Article 5 Award Determination

5.1 Targets, In General. At the beginning of each Plan Year, but not later than
the 89th day of the Plan Year, the Committee shall establish Individual Target
Awards for each Participant, payment of which shall be conditioned upon
satisfaction of specific Performance Goals for the Plan Year established by the
Committee in writing in advance of the Plan Year, or within such period as may
be permitted by regulations issued under Section 162(m) of the Code. The payment
of an Award, if any shall be based upon the degree of achievement of the
Performance Goals; provided, however, that the Committee may, in its sole
discretion, reduce some or all of the amount which would otherwise be payable
with respect to an Award.

5.2 Performance Goals. The Performance Goals established by the Committee for a
Plan Year shall be based on one or more Performance Measures.

 

4



--------------------------------------------------------------------------------

5.2.1 The Committee may provide in any Award that any evaluation of performance
may include or exclude any one or more of the following events that occur during
a Plan Year: (a) write downs; (b) significant litigation or claim judgments or
settlements; (c) the effect of changes in tax laws, accounting principles, or
other laws or provisions affecting reported Company results; (d) accruals for
reorganization and restructuring programs; (e) extraordinary nonrecurring items
as described in Accounting Principles Board Opinion No. 30 and/or management’s
discussion and analysis of stockholders for the applicable plans year;
(f) acquisitions or divestures; and (g) foreign exchange gains and losses. Such
inclusion or exclusion shall be prescribed in a form that meets the requirements
of Code Section 162(m) for deductibility.

5.2.2 In the event that applicable tax and/or securities laws change to permit
Committee discretion to alter the governing Performance Measures without
obtaining shareholder approval of such changes, the Committee shall have sole
discretion to make such changes without obtaining shareholder approval.

5.3 Payment of Awards. At the time the Performance Goals are established, the
Committee shall prescribe a formula to determine the percentage of the
Individual Target Award, which may be payable based upon the degree of
attainment of the Performance Goals during the Plan Year. If the minimum
Performance Goals established by the Committee are not met, no payment will be
made to any Participant. To the extent that the minimum Performance Goals are
satisfied or surpassed, and upon written certification by the Committee that the
Performance Goals have been satisfied to a particular extent, payment of the
Award shall be made in accordance with the prescribed formula based upon a
percentage of the Individual Target Award unless the Committee determines, in
its sole discretion, to reduce the payment to be made.

5.4 Maximum Award. The maximum award payable to any Participant for any Plan
Year shall not exceed the greater of 3% of the Company’s before tax net income
or $3 million.

Article 6 Payment of Awards

6.1 Form and Timing of Payment. Each Participant’s Award shall be paid in one
(1) lump sum cash payment, no later than March 1st of the Plan Year following
the Plan Year with respect to which an Award relates (such date being
hereinafter referred to as the “Payment Date”).

6.2 Unsecured Interest. No Participant or any other party claiming an interest
in amounts earned under the ECIP shall have any interest whatsoever in any
specific asset of the Company. To the extent that any party acquires a right to
receive payments under the ECIP, such right shall be equivalent to that of an
unsecured general creditor of the Company.

6.3 Active Employment. Except as provided in Article 7, no Award shall be paid
to any Participant who is not an active employee of the Company or one of its
Subsidiaries or affiliates on the last day of the applicable Plan Year and on
the Payment Date, as such term is defined in Section 6.1 hereof.

 

5



--------------------------------------------------------------------------------

Article 7 Termination of Employment

7.1 Termination of Employment Due to Death, Disability, or Retirement. In the
event a Participant’s employment is terminated by reason of death, Disability,
or Retirement, the Award determined in accordance with Section 5.3 herein shall
be reduced to reflect partial Plan Year participation through the date of such
termination. A reduced Award shall be determined by multiplying said Award by a
fraction: the numerator of which shall be the number of days of employment in
the Plan Year through the date of employment termination, and the denominator of
which shall be three hundred sixty-five (365). In the case of a Participant’s
Disability, the employment termination shall be deemed to have occurred on the
date that the Committee determines the Participant to be Disabled. The reduced
Award thus determined shall be paid on the Payment Date with respect to the Plan
Year, as to which such Award relates to the Participant or his beneficiary in
accordance with Article 9 hereof.

7.2 Termination of Employment for Other Reasons. In the event a Participant’s
employment is terminated for any reason other than death, Disability, or
Retirement all of the Participant’s rights to an Award for the Plan Year then in
progress shall be forfeited. However, the Committee, in its sole discretion, may
pay a prorated Award for the portion of the Plan Year that the Participant was
employed by the Company, computed as determined by the Committee.
Notwithstanding the foregoing, in the event a Participant is terminated for
Cause, the Participant shall in all events forfeit any Award not already paid.

Article 8 Rights of Participants

8.1 Employment. The Company intends that the Awards provided under the ECIP be a
term of employment and a part of each Participant’s compensation. Participation
in the ECIP shall not constitute an agreement (a) of the Participant to remain
in the employ of and to render his/her services to the Company, or (b) of the
Company to continue to employ such Participant, and the Company may subject to
any applicable employment agreement terminate the employment of a Participant at
any time with or without cause.

8.2 Nontransferability. No right or interest of any Participant in the ECIP
shall be assignable or transferable, or subject to any lien, directly, by
operation of law or otherwise, including, but not limited to, execution, levy,
garnishment, attachment, pledge, and bankruptcy.

Article 9 Beneficiary Designation and Payment to Persons Other Than the
Participant

Each Participant under the ECIP may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under the ECIP is to be paid in case of his death before he receives any
or all of such benefit. Each designation will revoke all prior designations by
the same Participant, shall be in a form prescribed by the Committee, and will
be effective only when filed by the Participant in writing with the Committee
during his lifetime. In the absence of any such designation, benefits remaining
unpaid at the Participant’s death shall be paid to the Participant’s estate.

 

6



--------------------------------------------------------------------------------

9.1 If the Committee shall find that any person to whom any amount is payable
under the ECIP is unable to care for his affairs because of incapacity, illness
or accident, or is a minor, or has died, then any payment due to such person or
his estate (unless a prior claim therefore has been made by a duly appointed
legal representative) may, if the Committee so directs, be paid to his spouse, a
child, a relative, an institution maintaining or having custody of such person,
or any other person deemed by the Committee, in its sole discretion, to be a
proper recipient on behalf of such person otherwise entitled to payment. Any
such payment shall be a complete discharge of the liability of the Company
therefore.

Article 10 Amendments

The Committee may amend, suspend or terminate the ECIP at any time; provided
that no amendment may be made without the approval of the Company’s shareholders
if the effect of such amendment would be to cause outstanding or pending Awards
to cease to qualify for the performance-based compensation exception to
Section 162(m) of the Code.

Article 11 Miscellaneous

11.1 Governing Law. The validity, construction, and effect of the ECIP and any
rules and regulations relating to the ECIP and any Award shall be determined in
accordance with the laws of the State of New York without giving effect to the
conflict of law principles thereof.

11.2 Withholding Taxes. The Company shall deduct from all payments under the
ECIP any Federal, state, local or other taxes required by law to be withheld
with respect to such payments.

11.3 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular, and the singular shall include the plural.

11.4 Severability. In the event any provision of the ECIP shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the ECIP, and the ECIP shall be construed and enforced as if
the illegal or invalid provision had not been included.

11.5 Costs of the Plan and Unfunded Plan. All costs of implementing and
administering the ECIP shall be borne by the Company. Participants shall have no
right, title, or interest whatsoever in or to any investments which the Company
may make to aid it in meeting its obligations under the ECIP. Nothing contained
in the ECIP, and no action taken pursuant to its provisions, shall create or be
construed to create a trust of any kind, or a fiduciary relationship between the
Company and any Participant, beneficiary, legal representative or any other
person. To the extent that any person acquires a right to receive payments from
the Company under the ECIP, such right shall be no greater than the right of an
unsecured general creditor of the Company. All payments to be made hereunder
shall be paid from the general funds of the Company and no special or separate
fund shall be established and no segregation of assets shall be made to assure
payment of such amounts except as expressly set forth in the Plan.

 

7



--------------------------------------------------------------------------------

The ECIP is not intended to be subject to the Employee Retirement Income
Security Act of 1974, as amended.

11.6 Retirement Plans and Welfare Benefit Plans. Except as specified in the
employee benefit plan in question, Awards under the ECIP will not be included as
“compensation” for purposes of the Company’s retirement plans (both qualified
and nonqualified) or welfare benefit plans.

11.7 Nonexclusivity. The adoption of the ECIP shall not be construed as creating
any limitations on the power of the Board or Committee to adopt such other
compensation arrangements, as it may deem desirable for any Participant.

11.8 Successors. All obligations of the Company under the ECIP with respect to
Individual Target Awards and Awards granted hereunder shall be binding upon any
successor to the Company, whether the existence of such successor is the result
of a direct or indirect purchase, merger, consolidation, or otherwise, of all or
substantially all of the business and/or assets of the Company.

11.9 Interpretation. The ECIP, the Individual Target Awards, and Awards are
designed and, to the extent determined by the Committee, in its sole discretion,
intended to comply with Code Section 162(m) and all provisions hereof, shall be
construed in a manner to so comply.

 